DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 	Claims 1, 3-4, 7 and 10 have been amended.  No claims have been added or cancelled.  Claims 1-11 are pending in the application. 

Response to Amendment
	Rejections under 35 USC § 102 of Claims 3-4, 6-7 and 9 have been withdrawn in view of applicant’s amendments. 
	Rejections under 35 USC § 103 of Claims 1, 2, 5, 8 and 10-11 have been withdrawn in view of applicant’s amendments. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A thermal reactor for removing a pollutant from waste gas, comprising:
a thermal reaction unit, comprising:
a chamber, comprising a side wall;
at least one waste gas inlet, penetrating the side wall and communicating with the chamber to introduce a waste gas into the chamber in a non-longitudinal direction, wherein a first distance is defined between a position of the waste gas inlet on the side wall and a top of the chamber, and a second distance is defined between the position of the waste gas inlet on the side wall and a bottom of the chamber, values of the first distance and the second distance are greater than 0;
a pilot flame inlet, provided below the waste gas inlet at a distance equal to or greater than the second distance; and
a flame region, formed below the bottom of the chamber where the waste gas is introduced and below the waste gas inlet at a distance equal to or greater than the second distance, wherein the waste gas enters the flame region after entering the chamber and moving downwardly along a vertical distance, and a gradually increasing temperature gradient is axially formed between the waste gas inlet and the flame region along the vertical distance; and
a chilling unit, arranged below the thermal reaction unit, connected to the thermal reaction unit and configured to receive a gas stream from the thermal reaction unit, wherein the chilling unit comprises a water curtain flowing through an inner wall of the chilling unit.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to Claim 1, Yoneda et al. (US Pat. No. 5,123,836)- which is considered the closest prior art of record, discloses a thermal reactor for removing a pollutant from waste gas, comprising:
a thermal reaction unit, comprising: 
a chamber, comprising a side wall (see figure 4, see column 11, line 60 to column 12, line 27);
at least one waste gas inlet (#21) (see figure 4 below and column 13, lines 46-52), 
a pilot flame inlet (#32), provided below the waste gas inlet (#21) (see figure 4 below and column 12, lines 37-49); and
a flame region, formed below the chamber where the waste gas is introduced and below the waste gas inlet, wherein the waste gas enters the flame region after entering the chamber and moving downwardly along a vertical distance (see figure 4 below); and
a chilling unit, arranged below the thermal reaction unit, connected to the thermal reaction unit and configured to receive a gas stream from the thermal reaction unit, wherein the chilling unit comprises a water curtain flowing through an inner wall of the chilling unit (see figure 4 below and column 13, lines 32-65).

    PNG
    media_image1.png
    564
    615
    media_image1.png
    Greyscale

The differences between Yoneda and the instant invention is that Yoneda fails to disclose: (1) wherein the at least one waste gas inlet penetrates the side wall and communicates with the chamber in a non-longitudinal direction, (2) wherein a first distance is defined between a position of the waste gas inlet on the side wall and a top of the chamber, and a second distance is defined between the position of the waste gas inlet on the side wall and a bottom of the chamber, values of the first distance and the second distance are greater than 0, (3) a pilot flame inlet provided below the waste gas inlet at a distance equal to or greater than the second distance, and (4) a flame region formed below the bottom of the chamber where the waste gas is introduced and below the waste gas inlet at a distance equal or greater than the second distance.
In regards to Claim 3, Yoneda et al. (US Pat. No. 5,123,836)- which is considered the closest prior art of record, discloses a thermal reactor for removing a pollutant from waste gas, comprising:
a thermal reaction unit, comprising: 
a chamber (see figure 4, and column 11, line 60 to column 12, line 27);
at least one waste gas inlet (#21) communicating with the chamber to introduce a waste gas into the chamber (see figure 4 below and column 13, lines 46-52), 
wherein a first distance is defined between a position of the waste gas inlet (#21) and a top of the chamber (see figure 4 below);
a second distance is defined between the position of the waste gas inlet and a bottom of the chamber, values of the first distance and the second distance are greater than 0 (see figure 4 below);
at least one fuel inlet (hydrogen gas used as combustible gas for the pilot burner #32), communicating with the chamber to introduce a fuel which is used in a decomposition process of the waste gas in the chamber (see figure 4 below and column 12, line 37 to column 13, line 4)
a pilot flame inlet (#32 pilot burner having inlet for introducing hydrogen gas as combustible gas and generates flame), communicating with the chamber to ignite the fuel, wherein the fuel inlet and the pilot flame inlet are provided below the waste gas inlet and the waste gas inlet is spaced apart from the fuel inlet and the pilot flame inlet (see figure 4 below and column 12, line 37 to column 13, line 4); and
a chilling unit, arranged below the thermal reaction unit, connected to the thermal reaction unit and configured to receive a gas stream from the thermal reaction unit, wherein the chilling unit comprises a water curtain flowing through an inner wall of the chilling unit (see figure 4 below and column 13, lines 32-65).

    PNG
    media_image2.png
    618
    627
    media_image2.png
    Greyscale

The difference between Yoneda and the instant invention is that Yoneda fails to disclose: (1) wherein the waste gas inlet is spaced apart from the fuel inlet and the pilot flame inlet by a delayed combustion distance equal to or greater than the second distance.
In regards to Claim 4, Yoneda et al. (US Pat. No. 5,123,836)- which is considered the closest prior art of record, discloses a thermal reactor for removing a pollutant from waste gas, comprising:
a thermal reaction unit, comprising a chamber and at least one waste gas inlet (#21), the waste gas inlet communicating with the chamber to introduce a waste gas into the chamber (see figure 4, and column 11, line 60 to column 12, line 27);
wherein a first distance is defined between a position of the waste gas inlet and a top of the chamber, and a second distance is defined between the position of the waste gas inlet and a bottom of the chamber, values of the first distance and the second distance are greater than 0 (see figure 4 below);
an ignition unit, arranged below the thermal reaction unit and connected to the thermal reaction unit, the ignition unit comprising a flame chamber formed below the chamber and communicating with the chamber, the flame chamber comprising a fuel (hydrogen gas) and a pilot flame (#32) for igniting the fuel, wherein the waste gas contacts the fuel and the pilot flame (#32) after entering the chamber, moving downwardly by a vertical distance, and then entering the flame chamber (see figure 4 below, and column 12, line 37 to column 13, line 4); and 
a chilling unit, arranged below the thermal reaction unit, connected to the thermal reaction unit and configured to receive a gas stream from the thermal reaction unit, wherein the chilling unit comprises a water curtain flowing through an inner wall of the chilling unit (see figure 4 below and column 13, lines 32-65).

    PNG
    media_image3.png
    639
    628
    media_image3.png
    Greyscale

	The difference between Yoneda and the instant invention is that Yoneda fails to disclose: (1) wherein the waste gas contacts the fuel and the pilot flame after entering the chamber, moving downwardly by a vertical distance equal to or greater than the second distance and then entering the flame chamber.
In regards to Claim 7, Yoneda et al. (US Pat. No. 5,123,836)- which is considered the closest prior art of record, discloses a thermal reactor for removing a pollutant from waste gas, comprising:
a thermal reaction unit, comprising a chamber and at least one waste gas inlet (#21), the waste gas inlet communicating with the chamber to introduce a waste gas into the chamber (see figure 4, see column 11, line 60 to column 12, line 27);
wherein a first distance is defined between a position of the waste gas inlet and a top of the chamber, and a second distance is defined between the position of the waste gas inlet and a bottom of the chamber, values of the first distance and the second distance are greater than 0 (see figure 4 below);
an ignition unit, connected to the thermal reaction unit, the ignition unit comprising a flame chamber formed below the chamber and communicating with the chamber, the flame chamber comprising a fuel (hydrogen gas) and a pilot flame (#32) for igniting the fuel, wherein the waste gas contacts the fuel and the pilot flame (#32) after entering the chamber, moving downwardly by a vertical distance, and then entering the flame chamber (see figure 4 below, and column 12, line 37 to column 13, line 4); and 
a chilling unit, arranged below the thermal reaction unit, connected to the thermal reaction unit and configured to receive a gas stream from the thermal reaction unit, wherein the chilling unit comprises a water curtain flowing through an inner wall of the chilling unit (see figure 4 below and column 13, lines 32-65).

    PNG
    media_image4.png
    639
    628
    media_image4.png
    Greyscale

The difference between Yoneda and the instant invention is that Yoneda fails to disclose: (1) wherein the waste gas contacts the fuel and the pilot flame after entering the chamber, moving downwardly by a vertical distance equal to or greater than the second distance and then entering the flame chamber.
In regards to Claim 10, Takemura et al. (US Pat. No. 6,494,711)- which is considered the closest prior art of record, discloses a thermal reactor for removing a pollutant from waste gas, comprising:
a first thermal reaction unit, comprising a chamber and at least one waste gas inlet (A), the waste gas inlet communicating with the chamber to introduce a waste gas into the chamber (see figure 21 below);
an ignition unit, arranged below the first thermal reaction unit, the ignition unit comprising a flame chamber communicating with the chamber, the flame chamber comprising a fuel (B) (see figure 21 below); and
a second thermal reaction unit, arranged below the ignition unit, the second thermal reaction unit comprising an inclined inner wall, a conical chamber defined by the inclined inner wall, and at least one gas inlet passage (D) penetrating the inclined inner wall and providing a gas flow, wherein the gas flow is sprayed obliquely downward into the conical chamber to slow down the deposition of particles of the waste gas on the inclined inner wall (see figure 21 below).

    PNG
    media_image5.png
    693
    743
    media_image5.png
    Greyscale

The differences between Takemura and the instant invention is that Takemura fails to disclose: (1) wherein a first distance is defined between a position of the waste gas inlet and a top of the chamber, and a second distance is defined between the position of the waste gas inlet and a bottom of the chamber, values of the first distance and the second distance are greater than 0, and (2) wherein the waste gas inlet is spaced apart from the fuel and the pilot flame by a delayed combustion distance equal to or greater than the second distance, and a gradually increasing temperature gradient is formed between the waste gas inlet and the fuel and the pilot flame along the delayed combustion distance. 
Applicant discloses on page 11, line 19 to page 12, line 6 of instant specification that: “Refer to Fig. 3, H1 is defined as a distance between a position of the waste gas inlet passage 114 on the first outer wall 112 and the top of the first outer wall 112, and H2 is defined as a distance between the position of the waste gas inlet passage 114 on the first outer wall 112 and the bottom of the first outer wall 112. In one embodiment, H1 is greater than H2; and in another embodiments, H1 may be equal to or smaller than H2 as required. Accordingly, neither H1 nor H2 is 0, and specifically H2 is between 4 inches and 5 inches. Compared with a technology that waste gas is combusted as soon as it enters a chamber of a conventional device, waste gas of the invention needs to move a distance of H2 before be combusted in the first intermediate section 12 when waste gas is introduced into the first chamber 113. Therefore, waste gas would be heated beforehand, which effectively reduces the concentration phenomenon for generating particles caused by the excessive temperature difference of waste gas, thereby reducing the probability that particles are deposited or blocked in the first chamber 113.”
There is no reason, motivation or suggestion in Yoneda, alone or in combination, which would motivate one of ordinary skill in the art to have a thermal reactor with the above configurations, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/Primary Examiner, Art Unit 1759